DETAILED ACTION

Applicant’s response filed on 01/12/2021 has been fully considered. Claims 1-12 and 14-32 are pending. Claim 13 is canceled. Claims 31-32 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-12, 14-21, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2014-208444 A, cited in IDS, machine translation in English used for citation, made of record on 10/03/2019) in view of Yasuda et al. (JP 2012-135884 A, machine translation in English used for citation, made of record on 10/16/2020) and Yamano et al. (JP 2014-214203 A, machine translation in English used for citation, made of record on 02/04/2019).
Regarding claim 1, Onishi teaches a resin composition [0056, 0068, Table 1, 0069, Table 2] comprising 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], which reads on a polyarylene sulfide as claimed. Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] further comprises 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], which reads on about 35 wt.% of inorganic fibers as claimed. Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, 
58.3 / (100 + 1.7 + 6.7 + 58.3) * 100% = 35%
59.8 / (100 + 0.9 + 10.3 + 59.8) * 100% = 35%
60.3 / (100 + 1.7 +10.3 + 60.3) * 100% = 35%
6.7 / (100 + 1.7 + 6.7 + 58.3) * 100% = 4%
10.3 / (100 + 0.9 + 10.3 + 59.8) * 100% = 6%
10.3 / (100 + 1.7 + 10.3 + 60.3) * 100% = 6%
1.7 / (100 + 1.7 + 6.7 + 58.3) * 100% = 1%
0.9 / (100 + 0.9 + 10.3 + 59.8) * 100% = 0.5%

Onishi does not teach that the epoxy resin has an epoxy equivalent weight of 250 to 700 grams per gram equivalent as determined in accordance with ASTM D1652-11e1. However, Yasuda teaches a bisphenol A type epoxy resin having an epoxy equivalent of 100-4000 g/eq [0006, 0073] that is present in a composition that further comprises polyphenylene sulfide resin [0006], optionally an epoxy group-containing polyolefin copolymer [0079, 0093], and a glass fiber [0006]. Onishi and Yasuda are analogous art because both references are in the same field of endeavor of a polymer composition comprising a polyarylene sulfide, inorganic fibers, and optionally an epoxy-functionalized copolymer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yasuda’s bisphenol A type epoxy resin to substitute for Onishi’s bisphenol A type epoxy resin that has an epoxy equivalent of 925, and to optimize the epoxy equivalent of Yasuda’s bisphenol A type epoxy resin to be from 250 to 700 g/eq, which would read on the limitation wherein the epoxy resin has an epoxy equivalent weight of 250 to 700 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 as claimed. One of ordinary skill in the art would have been motivated to do so because Yasuda teaches that the bisphenol A type epoxy resin having an epoxy equivalent of 100-4000 g/eq [0006, 0073] is beneficial for further enhancing bondability with an insert metal, for metal bondability, moldability, and compatibility [0073] in a composition that further comprises polyphenylene sulfide resin [0006], optionally an epoxy group-containing polyolefin copolymer [0079, 0093], and a glass fiber [0006], that from the viewpoint of moldability and compatibility, the epoxy equivalent weight of the epoxy resin is preferably 100-4000 
The Office recognizes that all of the claimed physical properties are not positively taught by Onishi, namely that the epoxy resin has a melting temperature of from about 50*C to about 120°C. However, Onishi in view of Yasuda renders it obvious to use Yasuda’s bisphenol A type epoxy resin to substitute for Onishi’s bisphenol A type epoxy resin that has an epoxy equivalent of 925, and to optimize the epoxy equivalent of Yasuda’s bisphenol A type epoxy resin to be from 250 to 700 g/eq, which renders 
Onishi does not teach that the inorganic fibers have an aspect ratio of from about 1.5 to about 10, the aspect ratio being defined as the cross-sectional width of the fibers divided by the cross-sectional thickness of the fibers. However, Yamano teaches glass fiber that has an aspect ratio of the fiber cross section of 2-4 [0024], which reads on inorganic fibers having an aspect ratio of 2 to 4, the aspect ratio being defined as the 

100 / (100 + 1.7 + 6.7 + 58.3) * 100% = 60%
100 / (100 + 0.9 + 10.3 + 59.8) * 100% = 58%
100 / (100 + 1.7 + 10.3 + 60.3) * 100% =58%
Regarding claim 3, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], which reads on the limitation wherein the polyarylene sulfide is a linear polyphenylene sulfide as claimed.
Regarding claim 4, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], which reads on the limitation wherein the epoxy- functionalized olefin copolymer contains an ethylene monomeric unit as claimed.
Regarding claim 5, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], which reads on the limitation wherein the epoxy-functionalized olefin copolymer contains an epoxy-functional (meth)acrylic monomeric component as claimed.

Regarding claim 7, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 3% by mass or ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 6% by mass [0056], which reads on the limitation wherein the epoxy-functional (meth)acrylic monomeric unit constitutes about 9.9 wt.% or about 20 wt.% of the copolymer as claimed. The wt.% is based on the following calculations:
142.1546 g/mol * 3% / 43.04392 g/mol = 9.9%
142.1546 g/mol * 6% / 43.04392 g/mol = 20%
Regarding claim 8, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer [0056], which reads on the limitation wherein the epoxy-functionalized olefin copolymer further contains a (meth)acrylic monomeric component that is not epoxy-functional as claimed.
Regarding claim 10, as explained above for claim 1, Onishi in view of Yamano renders it obvious to use Yamano’s glass fiber that has an aspect ratio of the fiber cross 
Regarding claim 11, as explained above for claim 1, Onishi in view of Yasuda renders it obvious to use Yasuda’s bisphenol A type epoxy resin to substitute for Onishi’s bisphenol A type epoxy resin that has an epoxy equivalent of 925, and to optimize the epoxy equivalent of Yasuda’s bisphenol A type epoxy resin to be from 250 to 700 g/eq, which renders obvious the limitation wherein the epoxy resin contains at least 2.0 epoxide groups per molecule as claimed.
Regarding claim 12, the Office recognizes that all of the claimed physical properties are not positively taught by Onishi, namely that the epoxy resin has a dynamic viscosity of from about 1 centipoise to about 25 centipoise as determined in accordance with ASTM D445-15 at a temperature of 25°C. However, as explained above for claim 1, Onishi in view of Yasuda renders it obvious to use Yasuda’s bisphenol A type epoxy resin to substitute for Onishi’s bisphenol A type epoxy resin that has an epoxy equivalent of 925, and to optimize the epoxy equivalent of Yasuda’s bisphenol A type epoxy resin to be from 250 to 700 g/eq, which renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin having an epoxy equivalent weight of 250 to 700 grams per gram equivalent as determined in accordance with ASTM D1652-11e1. Furthermore, the instant application recites that the epoxy resin also typically has a relatively low dynamic viscosity, such as from about 1 centipoise to about 25 centipoise, in some embodiments 2 centipoise to about 20 centipoise, and in some embodiments, from about 5 centipoise to about 15 
Regarding claims 14-16, as explained above for claim 1, Onishi in view of Yasuda renders it obvious to use Yasuda’s bisphenol A type epoxy resin to substitute for Onishi’s bisphenol A type epoxy resin that has an epoxy equivalent of 925, and to optimize the epoxy equivalent of Yasuda’s bisphenol A type epoxy resin to be from 250 to 700 g/eq. Therefore, Onishi in view of Yasuda renders obvious the limitation wherein the epoxy resin is a glycidyl ether formed from an epichlorohydrin and a hydroxyl compound containing 2 aromatic hydroxyl groups as claimed, wherein the hydroxyl 
Regarding claim 17, as explained above for claim 1, Onishi in view of Yasuda renders it obvious to use Yasuda’s bisphenol A type epoxy resin to substitute for Onishi’s bisphenol A type epoxy resin that has an epoxy equivalent of 925, and to optimize the epoxy equivalent of Yasuda’s bisphenol A type epoxy resin to be from 250 to 700 g/eq. Onishi does not teach that the resin composition comprises chlorine, and Yasuda does not teach that the bisphenol A type epoxy resin comprises chlorine. Therefore, Onishi in view of Yasuda renders obvious the limitation wherein the composition has a chlorine content of within from about 0 to about 900 ppm as claimed.
Regarding claim 18, the Office recognizes that all of the claimed physical properties are not positively taught by Onishi, namely that the composition has a melt viscosity of from about 50 to about 1,000 poise as determined in accordance with ISO Test NO. 11443:2005 at a shear rate of 1,200s-1 and at a temperature of 316*C. However, Onishi in view of Yasuda and Yamano renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the polymer composition of claim 1 as explained above. Furthermore, the instant application recites that the composition may have a melt viscosity of about 5,000 poise or less, in some embodiments about 2,500 poise or less, in some embodiments about 2,000 poise or less, and in some embodiments, from about 50 to about 1,000 poise, as determined by a capillary rheometer at a temperature of about 316°C and shear rate of 1,200 seconds-1 [0032]. Therefore, the claimed physical properties would naturally arise from the polymer composition that is rendered obvious by Onishi in view of Yasuda and Yamano. 
Regarding claim 19, Onishi teaches a metal resin composite molded article comprising the resin composition [0055, 0062], which reads on a molded part comprising the polymer composition of claim 1 as claimed.
Regarding claim 20, Onishi teaches a metal resin composite molded article [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062], which reads on a composite structure comprising a metal component and a resinous component, wherein the resinous component comprises the polymer composition of claim 1 as claimed.
Regarding claim 21, Onishi teaches a metal resin composite molded article [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062], wherein the insert metal member comprises aluminum [0058], which reads on the limitation wherein the metal component contains aluminum as claimed.

Regarding claim 24, Onishi teaches a metal resin composite molded article [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062] and teaches that a metal resin composite molded article is a housing for an electrical and electric device that is a camera, a camcorder, a digital camera, a notebook sized personal computer, a pocket computer, a calculator, an electronic notebook, a mobile phone, a portable sound electronic device, a cassette headphone stereo cassette tape recorder, radio, liquid crystal TV monitor, a telephone, a facsimile, or a hand scanner [0043], which reads on a portable electronic device that comprises the composite structure of claim 20 as claimed.
Regarding claim 25, Onishi teaches a metal resin composite molded body [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062] and teaches that a metal resin composite molded article is a housing for an electrical and electric device that is a camera, a camcorder, a digital camera, a notebook sized personal computer, a pocket computer, a calculator, an electronic notebook, a mobile phone, a portable sound electronic device, a cassette headphone stereo cassette tape recorder, radio, liquid crystal TV monitor, a telephone, a facsimile, or a hand scanner [0043], which reads on the limitation wherein the device contains a housing that includes the composite structure as claimed.
Regarding claim 26, Onishi teaches a metal resin composite molded article [0055, 0062] comprising an insert metal member and a resin member comprising the 
Regarding claim 27, the Office recognizes that all of the claimed physical properties are not positively taught by Onishi, namely that the composition exhibits a Charpy notched impact strength of from about 10 to about 30 kJ/m2, as measured at 230C according to ISO Test No. 179-1:2010. However, Onishi in view of Yasuda and Yamano renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the polymer composition of claim 18 as explained above. Furthermore, the instant application recites that the resulting composition (and shaped parts formed therefrom) has also been found to possess excellent mechanical properties [0035], that the present inventors have discovered that the impact strength of the part can be significantly improved, which is useful when forming small parts [0035], that the part may, for instance, possess a Charpy notched impact strength of about 5 kJ/m2 or more, in some embodiments from about 8 to about 40 kJ/m2, and in some embodiments, from about 10 to about 30 kJ/m2, measured at 23°C according to ISO Test No. 179-1:2010) [0035]. Therefore, the claimed physical properties would naturally arise from the polymer composition that is rendered obvious by Onishi in view of Yasuda and Yamano. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the 
Regarding claim 28, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056],  and 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056], which reads on the limitation wherein the inorganic fibers constitute about 35 wt.% of the polymer composition and the impact modifier constitutes about 4 wt.% or 6 wt.% of the polymer composition. Onishi teaches that in another embodiment, the resin composition comprises 1-300 mass parts of inorganic filler with respect to 100 mass parts of polyarylene sulfide resin [0014, 0039], wherein the inorganic filler is glass fiber [0038], wherein the polyarylene sulfide resin is polyphenylene sulfide [0021], which suggests the claimed wt.% of the inorganic fibers. The wt.% are based on the calculations shown above for claim 1.

The wt.% are based on the following calculations:
6 / (100 + 1.7 + 6.7 + 6) * 100% = 5%
6 / (100 + 0.9 + 10.3 + 6) * 100% = 5%
6 / (100 + 1.7 + 10.3 + 6) * 100% = 5%
47 / (100 + 1.7 + 6.7 + 47) * 100% = 30%
47 / (100 + 0.9 + 10.3 + 47) *100% = 30%
47 / (100 + 1.7 + 10.3 + 47) * 100% = 30%
6.7 / (100 + 1.7 + 6.7 + 47) * 100% = 4%
10.3 / (100 + 0.9 + 10.3 + 47) * 100% = 7%
10.3 / (100 + 1.7 + 10.3 + 47) * 100% = 6%
6.7 / (100 + 1.7 + 6.7 + 6) * 100% = 6%
10.3 / (100 + 0.9 +10.3 + 6) * 100% = 9%
10.3 / (100 + 1.7 + 10.3 + 6) * 100% = 9%

0.9 / (100 + 0.9 + 10.3 + 47) * 100% = 0.6%
1.7 / (100 + 1.7 + 10.3 + 47) * 100% = 1%
1.7 / (100 + 1.7 + 10.3 + 47) * 100% = 1%
1.7 / (100 + 1.7 + 6.7 + 6) * 100% = 1%
0.9 / (100 + 0.9 + 10.3 + 6) * 100% = 0.8%
1.7 / (100 +1.7 + 10.3 + 6) * 100% = 1%
Regarding claim 29, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer [0056], which reads on the limitation wherein the epoxy-functionalized copolymer is an α-olefin copolymer as claimed.
Regarding claim 30, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] consists of 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], and 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056]. As explained above for claim 1, Onishi in view of Yamano renders it obvious to use Yamano’s glass fiber that has an aspect ratio of the fiber cross section of 2-4 to substitute for Onishi’s 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass of glass fiber. Therefore, Onishi in view of 
Regarding claim 31, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], wherein the epoxy group content in the copolymer is 3%, 6%, 12%, 6%, or 12% by mass [0056, 0068, Table 1, 0069, Table 2], 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], and 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056], which reads on the limitation wherein the polymer composition comprises about 4 wt.% or 6 wt.% of the impact modifier. The wt.% are based on the calculations shown above for claim 1. Onishi teaches that in another embodiment, the epoxy group content in the epoxy group-containing olefinic copolymer is 0.01 to 0.30 mass% in the total composition [0009, 0036], which suggests modifying the amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 3% by mass to be 0.33 to 10 mass% in Onishi’s resin composition, modifying the amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 6% by mass to be 0.17 to 5 mass% in Onishi’s resin composition, or modifying the amount of Onishi’s ethylene-glycidyl methacrylate copolymer that has an epoxy group content of 12% by mass to be 0.083 to 2.5 mass% 
Onishi does not teach a specific embodiment wherein the polymer composition comprises from 8 wt.% to about 40 wt.% of the impact modifier. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 3% by mass to be from 8 to 10 mass% in Onishi’s resin composition, which would read on the limitation wherein the polymer composition comprises from 8 wt.% to 10 wt.% of the impact modifier as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing bond strength between the insert metal member and the resin member, stress relaxation effect, and releasability at the time of insert molding, and for minimizing the frequency of mold maintenance because Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer [0056], wherein the epoxy group content in the copolymer is 3% by mass [0056, 0068, Table 1, 0069, Table 2], 58.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], and 1.7 parts by mass [0068, Table 1, 0069, Table 
Regarding claim 32, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], wherein the epoxy group content in the copolymer is 3%, 6%, 12%, 6%, or 12% by mass [0056, 0068, Table 1, 0069, Table 2], 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], and 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, 
Onishi does not teach that the polymer composition comprises from 8 wt.% to about 40 wt.% of the impact modifier and that the impact modifier comprises from 8 wt.% to 20 wt.% of epoxy monomer content. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the epoxy group content in Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer to be 8% by weight, based on .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2014-208444 A, cited in IDS, machine translation in English used for citation, made of record on 10/03/2019) in view of Yasuda et al. (JP 2012-135884 A, machine translation in English used for citation, made of record on 10/16/2020) and Yamano et al. (JP 2014-214203 A, machine translation in English used for citation, made of record on 02/04/2019) as applied to claim 1, and further as evidenced by Tomoda (US 2016/0376439, made of record on 02/04/2019).
Regarding claim 9, Onishi in view of Yasuda and Yamano renders obvious the polymer composition of claim 1 as explained above.
Onishi does not teach that the inorganic fibers have a width of from about 1 to about 50 micrometers and a thickness of from about 0.5 to about 30 micrometers. However, Yamano teaches glass fiber that is CSG-3PA 830 made by Nittobo Co. Ltd and that has an aspect ratio of 4 [0024]. Tomoda provides evidence that CSG 3PA0830 is glass fiber manufactured by Nitto Boseki Co., Ltd. that has irregular cross-sectional short diameter of 7 μm, irregular cross-sectional long diameter of 28 μm, and irregular shape ratio of 4 [0091]. Yamano’s glass fiber that is CSG-3PA 830 made by Nittobo Co. Ltd and that has an aspect ratio of 4 therefore has irregular cross-sectional short diameter of 7 μm, irregular cross-sectional long diameter of 28 μm, and irregular shape .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2014-208444 A, cited in IDS, machine translation in English used for citation, .
Regarding claim 22, Onishi in view of Yasuda and Yamano renders obvious the composite structure of claim 20 as explained above. Onishi teaches a metal resin composite molded body [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062].
Onishi does not teach that the resinous component is nanomolded onto a surface of the metal component. However, Gong teaches a composite of a metal and a resin produced by a method comprising [0007] forming nanopores on at least a part of a surface of a metal [0008], and injection molding a thermoplastic resin directly on the surface of the metal, wherein the thermoplastic resin comprises polyphenylene sulfide [0009], wherein the method is nano molding technology [0004, 0006], which reads on a composite structure comprising a metal component and a resinous component, wherein the resinous component is nanomolded onto a surface of the metal component. Yamano and Gong are analogous art because both references are in the same field of endeavor of a polymer composition comprising a polyarylene sulfide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a composite of metal and a resin produced by a method comprising forming nanopores on at least a part of a surface of Gong’s metal, and injection molding Onishi’s resin composition directly on the surface of the metal, as .

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Onishi’s epoxy resin differs from that of the claimed polymer compositions, that Onishi does not state if this epoxy equivalent value is a gram per gram epoxy equivalent as is in the pending claims or a gram per mol epoxy equivalent, and that the epoxy resin of Onishi does not have an epoxy equivalent weight of 250 to 700 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 as in the pending claims (p. 6-7), the rejection of claim 1 is not based on Onishi individually. The rejection of claim 1 is based on the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that given the teachings of Yasuda, one of ordinary skill in the art would not find proper rationale for the suggested combination (p. 7), the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use Yasuda’s bisphenol A type epoxy resin to substitute for Onishi’s bisphenol A type epoxy resin that has an epoxy equivalent of 925, and to 
In response to the applicant’s argument that Yasuda teaches one of skill in the art that when metal bonding strength is the primary desired outcome, an epoxy resin of a high epoxy equivalency is called for, and that one of ordinary skill in art, given the desire to form a composite having strong bonding strength as in Onishi, would be taught by Yasuda that the desirable epoxy resin for such an application has an epoxy equivalent value that is much greater than that of the pending claims, i.e. from 2000 to 3500 g/eq, rather than values from 250 to 700 g/eq equivalent as in independent claim 1 (p. 7-8), although Yasuda teaches that from the viewpoint of moldability and compatibility, the epoxy equivalent weight of the epoxy resin is preferably 100-4000 g/eq, and that the epoxy equivalent weight of the epoxy resin is more preferably 2000-3500 g/eq from the viewpoint of the metallic bond strength [0073], disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123(II)). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yasuda’s bisphenol A type epoxy resin to substitute for Onishi’s bisphenol A type epoxy resin that has an epoxy equivalent of 925, and to optimize the epoxy equivalent of Yasuda’s bisphenol A type epoxy resin to be from 250 to 700 g/eq. One of ordinary skill in the art would have been motivated to do so because Yasuda teaches that the bisphenol A type epoxy resin having an epoxy equivalent of 100-4000 g/eq [0006, 0073] is beneficial for further enhancing bondability with an insert metal, for metal bondability, moldability, and compatibility [0073] in a composition that further comprises 
In response to the applicant’s argument that given the teachings of Yasuda, when considered as a whole, as required, one of ordinary skill in the art would actually be led away from the modification of Onishi that is necessary to teach the claimed 
In response to the applicant’s argument that Yamano also fails to disclose the use of an epoxy resin having an epoxy equivalent weight of 250 to 700 grams per equivalent in combination with an epoxy-functionalized copolymer and a polyarylene sulfide (p. 8), the rejection of claim 1 is not based on Yamano individually and is not based on a position that Yamano teaches the use of an epoxy resin having an epoxy equivalent weight of 250 to 700 grams per equivalent in combination with an epoxy-functionalized copolymer and a polyarylene sulfide. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DAVID T KARST/Primary Examiner, Art Unit 1767